Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-33,39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lechtenbohmer 2002/0037962 in view of NRC’s “Melting and Glass Transitions in Paraffinic and Naphthenic Oils”.
	Lechtenbohmer exemplifies (table 1) a blend of 93.75 parts styrene/butadiene rubbers (ie applicant’s matrix butadiene polymer), 25 parts Styroflex, sulfur + accelerator (ie applicant’s crosslinking system), carbon black (ie applicant’s reinforcing filler), 3 parts wax, 6 parts oil, etc. Styroflex (paragraph 38) is a styrene-butadiene/styrene-styrene block polymer qualifying as applicant’s thermoplastic elastomer. Lechtenbohmer’s styrene/butadiene rubbers (paragraph 45,46) have a styrene:butadiene ratio of 2-40/98-60 and 5-50/95-50 which corresponds to applicant’s preferred butadiene matrix (page 6 line 29 of spec) and would necessarily have applicant’s Tg. The composition may be used as a tire sidewall (paragraph 69).
	The oil can be aromatic naphthenic or paraffinic (paragraph 65). The Tg of the oil is not reported.
	However, at least some naphthenic and paraffinic oils have Tg’s below -700C. Table 1 and 2 of the NRC publication confirms this.
	It would have been obvious to use any naphthenic or paraffinic oil (including those of  Tg’s below -700C) as Lechtenbohmer’s oil.

	In regards to applicant’s dependent claims:
	The block polymer’s styrene/butadiene flexible segment is 25-70wt% butadiene (paragraph 17). Such copolymers (especially at the higher levels of butadiene) have a Tg below -500C according to applicant (page 6 line 29 of spec).
	The amount of carbon black is 65/(25 + 68.75 + 25) = 55phr


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lechtenbohmer 2002/0037962 in view of NRC’s “Melting and Glass Transitions in Paraffinic and Naphthenic Oils” optionally in further view of the IARC Volume 93 monograph.
	Lechtenbohmer and the NRC article apply as explained above. 
	The cited examples’ particular carbon black is not identified. However, Lechtenbohmer (paragraph 57) lists many common carbon blacks. Some the listed carbon blacks have surface areas below 70m2/g (see tables 1.4 and 1.7 of the IARC monograph). Any would have been obvious to employ in the cited examples.

Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lechtenbohmer 2002/0037962 in view of Sato 2019/0002671 or Kerns 2013/0289183.
	Lechtenbohmer exemplifies (table 1) a blend of 93.75 parts styrene/butadiene rubbers (ie applicant’s matrix butadiene polymer), 25 parts Styroflex, sulfur + accelerator (ie applicant’s crosslinking system), carbon black (ie applicant’s reinforcing filler), 3 parts wax, 6 parts oil, etc. Styroflex (paragraph 38) is a styrene-butadiene/styrene-styrene block polymer qualifying as applicant’s thermoplastic elastomer. Lechtenbohmer’s styrene/butadiene rubbers (paragraph 45,46) have a styrene:butadiene ratio of 2-40/98-60 and 5-50/95-50 which corresponds to applicant’s preferred butadiene matrix (page 6 line 29 of spec) and would necessarily have applicant’s Tg. The composition may be used as a tire sidewall (paragraph 69).
	The oil can be aromatic naphthenic or paraffinic (paragraph 65). Vegetable oils are not suggested. 
Sato exemplifies the use of sunflower oil and rapeseed oil (table 2,3) as a replacement for petroleum sourced oils in tire sidewalls (paragraph 1,2,194). 
Similarly, Kerns (paragraph 6,table A, tables) teaches various vegetable oils including sunflower oil as a replacement for petroleum sourced oils in tire sidewalls (paragraph 78).
Sunflower oil is applicant’s preferred plasticizer (see table 1 of spec).
	It would have been obvious to substitute the petroleum sourced oil of Takeda’s examples with vegetable oils such as sunflower oil.

	In regards to applicant’s dependent claims:
	The block polymer’s styrene/butadiene flexible segment is 25-70wt% butadiene (paragraph 17). Such copolymers (especially at the higher levels of butadiene) have a Tg below -500C according to applicant (page 6 line 29 of spec).
	The amount of carbon black is 65/(25 + 68.75 + 25) = 55phr

Claims 24-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda 2019/0144644 in view of JP2012131860.
	Takeda exemplifies (table 1) blends 60 parts natural rubber, 40 parts polybutadiene (ie applicant’s matrix butadiene polymer), 10 parts thermoplastic elastomer, sulfur + accelerator (ie applicant’s crosslinking system), carbon black, silica (ie applicant’s reinforcing fillers), phosphate, 20 parts oil, etc. The thermoplastic elastomers (paragraph 56-60) are SEEPS, SEBS, S-SB-S block polymers qualifying as applicant’s thermoplastic elastomer. The composition may be used as a tire sidewall (paragraph 46).
	The oil of the example is NC140 (paragraph 69 which is believed to be a hydrocarbon oil.
JP2012131860 exemplifies the use of sunflower oil (paragraph 58) as a replacement for petroleum sourced oils in tire sidewalls (paragraph 1-3,14). Sunflower oil is applicant’s preferred plasticizer (see table 1 of spec).
	It would have been obvious to substitute the petroleum sourced oil of Takeda’s examples with sunflower oil.
	
	In regards to applicant’s dependent claims:
Thermoplastic elastomers 3,4 of Takeda examples (paragraph 57,58) have hydrogenated polybutadiene midblocks. This midblock inherently has a Tg below -500C. The Kim article in Macromolecular Research can be cited to confirm.
Thermoplastic elastomers 5 and 6 of Takeda examples (paragraph 59,50) have elastomeric blocks of styrene/butadiene (paragraph 49,50).
	The sunflower oil contains glycerol trioleate (paragraph 59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/6/22